United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-2988
                                  ___________

United States of America,              *
                                       *
               Appellee,               *
                                       *
       v.                              *
                                       *
Janis Kreitinger,                      *
                                       *
               Appellant,              *
                                       * Appeal from the United States
----------------                       * District Court for the
                                       * Northern District of Iowa.
United States of America,              *
                                       *       [UNPUBLISHED]
               Appellee,               *
                                       *
       v.                              *
                                       *
Janis Kreitinger,                      *
                                       *
               Appellant.              *
                                  ___________

                             Submitted: June 4, 2004
                                Filed: June 14, 2004
                                 ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.
       Janis Kreitinger (Kreitinger) pled guilty to credit card and wire fraud in
violation of 18 U.S.C. §§ 1029(a)(2), 1343, and 3147(1). The district court1
sentenced Kreitinger to a total term of 46 months imprisonment to be followed by
concurrent 3- and 5-year terms of supervised release. The court also ordered
Kreitinger to pay restitution of $1,881.03. Kreitinger appeals. Her counsel has filed
a brief and moved to withdraw under Anders v. California, 386 U.S. 738 (1967), and
Kreitinger has filed a pro se supplemental brief.

       After careful review, we reject counsel’s argument that the court plainly erred
in failing to determine Kreitinger’s understanding of applicable Guidelines
enhancements. See United States v. Vonn, 535 U.S. 55, 58-59 (2002) (defendant who
allows Federal Rule of Criminal Procedure 11 error to pass without objection in trial
court must satisfy plain-error rule, i.e., that claimed plain error affected defendant’s
substantial rights); United States v. Bond, 135 F.3d 1247, 1248 (8th Cir.) (per curiam)
(at plea hearing, district court not obligated to inform defendant of applicable
Guidelines range or actual sentence), cert. denied, 524 U.S. 961 (1998). Kreitinger’s
claims of ineffective assistance are not properly before us. See United States v.
Martin, 59 F.3d 767, 771 (8th Cir. 1995).

      Having found no nonfrivolous issues after reviewing the record as required
under Penson v. Ohio, 488 U.S. 75, 80 (1988), we affirm. We also grant counsel’s
motion to withdraw, and we deny Kreitinger’s motion for new counsel.
                      ______________________________




      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
                                          -2-